

115 S1752 IS: Emergency Fuel Reduction Act of 2017
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1752IN THE SENATE OF THE UNITED STATESAugust 3, 2017Mr. Heller (for himself, Mr. Flake, Mr. Risch, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Healthy Forests Restoration Act of 2003 to expedite wildfire prevention projects to
			 reduce the risk of wildfire on certain high-risk Federal land, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Emergency Fuel Reduction Act of 2017.
 2.PurposesThe purposes of this Act are— (1)to expedite wildfire prevention projects to reduce the risk of wildfire on certain high-risk Federal land adjacent to communities, private property, and critical infrastructure;
 (2)to improve forest and wildland health; and (3)to promote the recovery of threatened or endangered species or other species under consideration to be listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), including the sage-grouse species, the habitat of which is negatively impacted by wildland fire.
 3.Expedited review of projects on Federal landSection 104 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514) is amended— (1)by redesignating subsections (e) through (h) as subsections (f) through (i), respectively;
 (2)in subsection (c)(1)(C)(i), by striking subsection (f) and inserting subsection (g); and (3)by inserting after subsection (d) the following:
				
					(e)Categorical exclusion of certain projects
 (1)In generalAn authorized hazardous fuel reduction project shall be categorically excluded from the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the project—
 (A)involves the removal of— (i)insect-infected trees;
 (ii)dead or dying trees; (iii)trees presenting a threat to public safety; or
 (iv)other hazardous fuels threatening— (I)utility or communications infrastructure;
 (II)municipal water supply systems; (III)campgrounds;
 (IV)roadsides; (V)schools; or
 (VI)other infrastructure; (B)is conducted on Federal land that—
 (i)is not located in the wildland-urban interface; (ii)is located within not more than 1.5 miles of non-Federal land; and
 (iii)on which the Secretary determines that conditions, such as the risk of wildfire, an insect or disease epidemic, or the presence of invasive species, pose a risk to adjacent non-Federal land; or
 (C)treats 10,000 acres or less of Federal land that— (i)is at particular risk for wildfire;
 (ii)contains threatened and endangered species habitat; or (iii)provides conservation benefits to—
 (I)a species that is not listed as an endangered species or a threatened species under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533), but is under consideration to be listed;
 (II)a State-listed species; or (III)a special concern species.
 (2)ApplicabilityThis subsection shall not apply to Federal land— (A)that is a component of the National Wilderness Preservation System;
 (B)on which the removal of vegetation is specifically prohibited by Federal statute; or (C)that is within a National Monument as of the date of enactment of this subsection.
							.